DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-8 are pending and have been examined in this application. 
This communication is the third action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saiz (US #6,128,896).
Regarding claim 1, Saiz teaches an aircraft incorporating a cabin air recovery system, the aircraft comprising: a pressurizable cabin (Column 1, line 62-Column 2, line 1), main turbofan engines (17), (24), a gas turbine coupled with the fan blades (24 and 17 as seen in figure 1) and a by-pass duct bypassing the gas turbine (Shown below in figure 1), wherein the cabin fluidly communicates with the by-pass duct downstream of the fan blades (18, and 19 as seen in figure 1, as can be seen in figure 1 after the cabin air from duct 18 spins the turbine 1 it exits out of the air outlet 19 and is discharged into the by-pass duct), so that during operation, cabin outflow air is discharged into the by-pass duct downstream of the fan blades (19 as seen in figure 1, as can be seen in figure 1 the air outlet that discharges the air into the bypass duct is downstream of the fan blades 24).

    PNG
    media_image1.png
    473
    539
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US #6,128,896) in view of Saiz (US #6,045,088).
Regarding claim 2, Saiz (US #6,128,896) teaches the aircraft according to claim 1, further comprising at least one duct (18) which connects the cabin with the by-pass duct (18, and 19 as seen above in figure 1), but Saiz (US #6,128,896) does not explicitly teach that the duct runs through a pylon of the aircraft.  However, Saiz (US #6,045,088) does teach that the duct (29) runs through a pylon of the aircraft (28, and 29 as seen in figure 1).
Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US #6,128,896) as modified by Saiz (US #6,045,088) as applied to claim 2 above, and further in view of Bacic et al. (PGPub #2017/0370242).
Regarding claim 3, Saiz (US #6,128,896) as modified by Saiz (US #6,045,088) teaches the aircraft according to claim 2, but Saiz does not teach fan outlet guide vanes at the by-pass duct downstream of the fan blades, and wherein the at least one duct communicates with the by-pass duct at trailing edges of the fan outlet guide vanes. However, Bacic does teach fan outlet guide vanes at the by-pass duct downstream of the fan blades (Shown below in figure 1 of Bacic), and wherein the at least one duct communicates with the by-pass duct at trailing edges of the fan outlet guide vanes (Paragraph 2, lines 1-5, Paragraph 7, lines 1-9, and Paragraph 45, lines 1-4 of Bacic teaches that the cooling system is designed to cool the case of the compressor and that the cool air comes from the outer wall of the nacelle, and as can be seen in figure 1 below the trailing edge of the vanes are located above the case surrounding the compressor).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the duct communicate with the trailing edge of fan outlet guide vanes because Saiz and Bacic are both aircraft that have fluid connections between the engine and the cabin.  The motivation for having the duct communicate with the trailing edge of fan outlet guide vanes is that it allows the system to help control the air passing through the by-pass duct and through the duct which can help reduce turbulence and drag. 

    PNG
    media_image2.png
    341
    609
    media_image2.png
    Greyscale

Regarding claim 4, Saiz (US #6,128,896) as modified by Saiz (US #6,045,088) teaches the aircraft according to claim 2, but does not teach fan outlet guide vanes at the by-pass duct downstream of the fan blades, and wherein the at least one duct communicates downstream of the fan outlet guide vanes, at a by-pass duct inner surface of a nacelle structure. However, Bacic does teach fan outlet guide vanes at the by-pass duct downstream of the fan blades (Shown below in figure 1 of Bacic), and wherein the at least one duct communicates downstream of the fan outlet guide vanes (Paragraph 2, lines 1-5, and Paragraph 7, lines 1-9 of Bacic teaches that the cooling system is designed to cool the case of the compressor and turbine, and as can be seen in figure 1 above a portion of the compressor and all of the turbine is located downstream of the fan outlet guide vanes), at a by-pass duct inner surface of a nacelle structure (Paragraph 45, lines 1-4 of Bacic).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the duct communicate down stream of guide vanes at the inner surface of the nacelle because Saiz and Bacic are both aircraft that have fluid connections between the engine and the cabin.  The motivation for having the duct communicate down stream of guide vanes at the inner surface of the nacelle is that it allows the outlet from the duct to be within the turbulent .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US #6,128,896) as modified by Saiz (US #6,045,088) as applied to claim 2 above, and further in view of Lair (US #6,820,410).
Regarding claim 5, Saiz (US #6,128,896) as modified by Saiz (US #6,045,088) teaches the aircraft according to claim 2, wherein the at least one duct communicates with upper bifurcation of the by-pass duct (18, and 19 as seen above in figure 1 of Saiz (US #6,128,896), duct 18 acts as a bifurcation of the by-pass duct as it traverses the by-pass duct).  But Saiz does not explicitly teach that it communicates with upper and lower bifurcations of the by-pass duct.  However, Lair does teach that the ducts communicate with lower bifurcation of the by-pass duct (58 as seen in figures 1, and 2, and Column 3, lines 49-58, this teaches that the upper and lower bifurcations contain a duct that can be in fluid communication with the main by-pass duct through the bifurcations).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the ducts communicate with the upper and lower bifurcations of the by-pass duct because both Saiz and Lair are both systems relating to aircraft engines.  The motivation for having the ducts communicate with the upper and lower bifurcations of the by-pass duct is that it ensures that both sides of the engines are equally exposed to the added air.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US #6,128,896) as modified by Saiz (US #6,045,088) as applied to claim 2 above, and further in view of Linde (PGPub #2016/0281539).
Regarding claim 5, Saiz (US #6,128,896) as modified by Saiz (US #6,045,088) teaches the aircraft according to claim 2, wherein the at least one duct communicates with upper bifurcation of the by-pass duct (18, and 19 as seen above in figure 1 of Saiz (US #6,128,896), duct 18 acts as a bifurcation of the by-pass duct as it traverses the by-pass duct).  But Saiz does not explicitly teach that it (Paragraph 26, lines 1-5, this teaches that both the upper and lower bifurcations can have air ducts run through the bifurcations and be in communication with the bifurcations).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the ducts communicate with the upper and lower bifurcations of the by-pass duct because both Saiz and Linde are both systems relating to aircraft engines.  The motivation for having the ducts communicate with the upper and lower bifurcations of the by-pass duct is that it ensures that both sides of the engines are equally exposed to the added air.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US #6,128,896) as modified by Saiz (US #6,045,088) as applied to claim 2 above, and further in view of Namgoong (PGPub #2017/0001730).
Regarding claim 6, Saiz (US #6,128,896) as modified by Saiz (US #6,045,088) teaches the aircraft according to claim 2, but does not explicitly teach that the discharge points of the at 7PATENT APPLICATION6503.132429 least one duct are flush with an inner surface of a nacelle of the engine.  However, Namgoong does teach that the discharge points of the at 7PATENT APPLICATION6503.132429 least one duct are flush with an inner surface of a nacelle of the engine (60 as seen in figure 3). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the discharge ports flush with the surface of the nacelle because both Saiz and Namgoong are aircraft with ducts going through the nacelle.  The motivation for having the discharge ports flush with the surface of the nacelle is that it does not add any extra structures to the inside of the nacelle which would add additional drag to the engine.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US #6,128,896) in view of Guillot et al. (PGPub #2002/0134891)
Regarding claim 7, Saiz teaches the aircraft according to claim 1, and that the cabin outflow air is discharged through a duct (Column 1, line 62 – Column 2, line 1), but does not teach that the air is discharged through fine tubes ending in a divergent nozzle shape.  However, Guillot does teach that the air is discharged through fine tubes (21) ending in a divergent nozzle shape (Paragraph 102, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the air go through a diverging fine tube because both Saiz and Guillot are aircraft the move air through ducts and towards the engine.  The motivation for having the air go through a diverging fine tube is that it this is a well-known nozzle shapes
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saiz (US #6,128,896) in view of Army et al. (PGPub #2012/0186282).
Regarding claim 8, Saiz teaches the aircraft according to claim 1, but does not teach a heat exchanger and wherein the cabin air outlet flow is passed through the heat exchanger.  However, Army does teach a heat exchanger (Abstract, line 1) and wherein the cabin air outlet flow is passed through the heat exchanger (Abstract, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the outlet cabin air flow through a heat exchanger because both Saiz and Army are both aircraft that utilize exhaust air from the cabin.  The motivation for having have the outlet cabin air flow through a heat exchanger is that it allows some of the energy in the cabin air to be recovered and used in other systems before it is exhausted from the plane.
Response to Arguments
The examiner disagrees with the applicants arguments, based on the applicants arguments the examiner believes that the applicant is referring to the wrong component of Saiz to represent the by-pass duct, the component of Saiz that the examiner is using to teach the by-pass duct theat bypasses the gas turbine is shown below.

    PNG
    media_image1.png
    473
    539
    media_image1.png
    Greyscale

This is the portion of a turbine engine that is widely known and referred to as the bypass duct by those who are skilled in the art, as can be clearly seen in the figure the by-pass duct bypasses the gas turbine in the same manner that every other by-pass duct on a turbine engine bypasses the gas turbine.  The applicant appears to be arguing that the correct interpretation of the by-pass duct is that it is elements 18, and 19 of Saiz, the examiner disagrees with this interpretation because there is no indication in the claims that the by-pass duct is anything other than the standard style of by-pass duct that is well known in the art.  If the applicant wishes to state that the system that fluidly communicates between the cabin and the by-pass duct discharges all of its air into the bypass duct in such a manner that it bypasses the gas turbine, then the claims should be amended to more accurately reflect the applicants arguments and interpretation of the invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647